DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	As noted previously, claims 21-40 are pending.  Applicant cancelled claims 1-20.

Priority
3.	No claim for foreign priority under 35 U.S.C. 119 (a)-(d) has been made.

Drawings
4.	Applicant’s drawings submitted September 30, 2021 are acceptable.  Thus, the August 6, 2021 objection to the drawings was previously withdrawn.

Claim Rejections - 35 USC § 112
5.	No rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) is now warranted, as Applicant’s Amendment in juxtaposition with the REMARKS are convincing.

Claim Rejections - 35 USC § 101 
6.	No rejection under 35 U.S.C. 101 is warranted.

Claim Rejections - 35 USC § 102 and 103
7.	No rejections under 35 U.S.C. 102 or 103 are warranted.  Applicant’s 

Amendment in juxtaposition with the REMARKS are convincing with regards to the previous rejection of Jiao et al., US 2014/0316937.

8.	Further pertinent references of interest were noted from the previous Office Action.

9.	Applicant’s Information Disclosure Statement (IDS) submitted January 5, 2022 has been reviewed.  Note the attached IDS.

Allowable Subject Matter
10.	The following is an examiner’s statement of reasons for allowance: Applicant’s September 30, 2021 Amendments and REMARKS have been reviewed.  Subsequently, claims 21-40 are allowed as all the cited prior art, including the January 5, 2022 IDS, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 21-40 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 21-40 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789